Russell, J.
1. Under the pleadings and the evidence in this case, the court did not err in instructing the jury that the mere fact that the plaintiff gave only $15 for the notes in suit would not be sufficient to authorize the finding that lie was not a bona fide purchaser of them. “Mere inadequacy of consideration alone will not void a contract.” Civil Code (1910), § 4244.
2. If specific instructions are desired as to the legal effect or bearing of a particular point or fact disclosed by the evidence as related to a contention, a written request to that effect should be preferred. Where error is assigned upon the ground that the court failed to submit to the jury in his charge the question as to whether a suit upon the notes involved in the pending action had been determined in another court, and where a plea in abatement, setting up this fact, has been stricken, but no exceptions have been taken to the order striking it, held, that while the pendency of the former suit might be a circumstance tending to show that the plaintiff had knowledge of the defenses to the note, and available evidence in support of the plea that the plaintiff was not a bona fide purchaser, it must be presumed, inasmuch as the charge of the court was not sent up, that the judge properly charged the jury upon the defense presented by the plea, although he made no explicit reference to the specific point in the testimony referred to in the assignment of error.

Judgment affirmed. Pottle, J., not presiding.

Complaint; from city court of Springfield — Judge J. Hartridge Smith.
January 21, 1911.
P. W. Meldrim, R. W. Sheppard, E. A. Cohen, for plaintiffs in error.
D. H. Clark, contra.